Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            DETAILED ACTION
Claims 1-49 are currently pending. 
                                                       
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


                                                                                                                                                                                                                   Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
                The following claim limitations, of claims 33-48, “means for receiving, means for determining, means for  determining the second frequency” etc.,  without reciting sufficient structure to achieve the functions or being preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 33-48 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 6-9 and corresponding description that describe the functions of the various units, and paragraph [0178] [printed publication] discloses an apparatus comprising processor and memory to perform the functions described above. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitations recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16-17, 32-33 and 48-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. CN109788560A (Machine translation provided by application).
Regarding claims 1, Gao discloses A method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, a control message that comprises scheduling information for a downlink message to be received by the UE and an uplink message to be transmitted by the UE [ f1: (see §[0035-0037] "The basic information of the DL BWP and the basic information of the UL BWP are configured by the RRC signaling, and the indication information of each uplink and downlink part carrier bandwidth pair is configured, where the indication information indicates the DL BWP and the UL BWP included in the uplink and downlink part carrier bandwidth pair" and §[0080] "Solution 2: DL BWP information and UL BWP information are independently configured, and the uplink and , downlink part carrier bandwidth pairs to which each DL BWP and each UL BWP belongs are indicated by an implicit manner of a bitmap (P3P2P1P0). The RRC configuration information includes a DL BWP configuration list, and a UL BWP configuration list. When the DL BWP configuration and the UL BWP configuration are performed, the bitmap information is implicitly indicated to indicate the uplink and downlink part carrier bandwidth pairs to which each DL BWP and the UL BWP belong, and the bitmap 2 corresponding bit implicitly identifies the uplink and downlink part carrier bandwidth pair index, from right to left."); 
determining first frequency information for the downlink message and second frequency information for the uplink message based at least in part on the scheduling information (Paragraphs 0036-0037, 0059-0060 dislose indication information of the uplink and downlink part carrier bandwidth pair) 
and a comparison between a first bitfield size associated  with resource allocation for a first bandwidth part associated with the downlink  message and a second bitfield size associated with resource allocation for a second bandwidth part associated with the uplink message [ f2: (see §[0036, 0047, 0059-0060, 0146-0147] "the length of the bitmap is [ceil (log2(X))+ceil(log2(¥}}}bit, where X is the number of configured DL BWPs and Y is the number of configured UL  BWPs" (the bitfield size is hence connected to the BWPs of respective downlink and uplink communications), §[0075] and §[0076] "Fixed bitmap length. The length of the bitmap can be fixed to the maximum number of DL BWP/UL BWP pairs that can be configured. The maximum number of DL BWP/UL BWP pairs is 4, and the left 2 bits in the bitmap indicate the index of the DL BWP, and the 2 bits on the right indicate the index of the UL BWP. :or : Variable bitmap length. The bitmap length is [ceil(log2(X))+ceil(log2(Y))]bit, the left ceil(log2(X)) bit indicates the index of the DL BWP, and the right ceil(log2(Y)) bit indicates the UL BWP. The index, the number of : configured DLBWPs and UL BWPs determine the length of the : bitmap." ) ];
 and communicating the uplink message and the downlink message with the base station according to the first frequency information and the second frequency information (Paragraphs 0035-0036, 0059-0060 disclose a base station configures basic information of a DL BWP and basic information of a UL BWP through RRC signaling and configures indication information of each uplink and downlink partial carrier bandwidth pair, and the indication information indicates the DL BWP and the UL BWP contained in the uplink and downlink partial carrier bandwidth pairs; Alternatively, the basic information and the indication information of the DLBWP are configured. wherein the indication information of the DL BWP is used for indicating uplink and downlink part carrier bandwidth pairs to which the DL BWP belongs, and the indication information of the UL BWP is used for indicating uplink and downlink part carrier bandwidth pairs to which the UL BWP belongs).
Regarding claims 17, 33 and 49, claims 17, 33 and 49 comprises substantially similar limitations as  claimed above in claim 1, claimed as an apparatus comprises a processor and a memory to perform the instructions as disclosed above in claim 1. 
Regarding claims 16, 32 and 48, Gao discloses wherein communicating the uplink message and the downlink message with the base station according to the first frequency information and the second frequency information comprises: communicating the uplink message and the downlink message via a single carrier [ f1: (see §[0035-0037] "The basic information of the DL BWP and the basic information of the UL BWP are configured by the RRC signaling, and the indication information of each uplink and downlink part carrier bandwidth pair is configured, where the indication information indicates the DL BWP and the UL BWP included in the uplink and downlink part carrier bandwidth pair" and §[0080] "Solution 2: DL BWP information and UL BWP information are independently configured, and the uplink and , downlink part carrier bandwidth pairs to which each DL BWP and each UL BWP belongs are indicated by an implicit manner of a bitmap (P3P2P1P0). The RRC configuration information includes a DL BWP configuration list, and a UL BWP configuration list. When the DL BWP configuration and the UL BWP configuration are performed, the bitmap information is implicitly indicated to indicate the uplink and downlink part carrier bandwidth pairs to which each DL BWP and the UL BWP belong, and the bitmap 2 corresponding bit implicitly identifies the uplink and downlink part carrier bandwidth pair index, from right to left."); 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-8, 12, 18-24, 28, 34-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Hwang et al. (US 2020/0245314 A1).
Regarding claim 2, 18 and 34, Gao discloses wherein determining the first frequency information and the second frequency information comprises: determining the first frequency information for the downlink message from a set of bits of the scheduling information based at least in part on a result of the comparison [ f2: (see §[0036, 0047, 0059-0060, 0146-0147] "the length of the bitmap is [ceil (log2(X))+ceil(log2(¥}}}bit, where X is the number of configured DL BWPs and Y is the number of configured UL  BWPs" (the bitfield size is hence connected to the BWPs of respective downlink and uplink communications), §[0075] and §[0076] "Fixed bitmap length. The length of the bitmap can be fixed to the maximum number of DL BWP/UL BWP pairs that can be configured. The maximum number of DL BWP/UL BWP pairs is 4, and the left 2 bits in the bitmap indicate the index of the DL BWP, and the 2 bits on the right indicate the index of the UL BWP. :or : Variable bitmap length. The bitmap length is [ceil(log2(X))+ceil(log2(Y))]bit, the left ceil(log2(X)) bit indicates the index of the DL BWP, and the right ceil(log2(Y)) bit indicates the UL BWP. The index, the number of : configured DLBWPs and UL BWPs determine the length of the : bitmap." ) ];
Gao does not disclose the mechanism of  determining a scaling factor based at least in part on a first size of the first bandwidth part associated with the downlink message and a second size of the second bandwidth part associated with the uplink message; and determining the second frequency information for the uplink message based at least in part on the first frequency information and the scaling factor.
In an analogous art, Hwang discloses determining a scaling factor based at least in part on a first size of the first bandwidth part associated with the downlink message and a second size of the second bandwidth part associated with the uplink message (Paragraphs 0124-0130 disclose a starting RB and a length of allocated RBs are derived by interpreting the RIV indicated by the DCI based on a size-defining BWP (e.g., an initial BWP). A scaling factor may then be applied to each of the starting RB and length of allocated RBs, and the scaled starting RB and the scaled length of allocated RBs may be mapped to an active BWP);
 and determining the second frequency information for the uplink message based at least in part on the first frequency information and the scaling factor (Paragraphs 0123-0130 disclose a size of the DCI may be determined based on a first frequency range for initial access, and the PDSCH may be received or the PUSCH may be transmitted in a second frequency range. Further, the scaling factor may be a largest integer of values calculated by a size of the first frequency range by 2.sup.n, which are equal to or less than a size of the second frequency range). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Gao to provide method and apparatus for transmitting and receiving a data channel, and more particularly, to a method and apparatus for interpreting frequency resources for a data channel by scaling a resource allocation field in downlink control information (DCI), and transmitting and receiving the data channel in the interpreted frequency resources (Paragraph 0002, Hwang).
Regarding claim 3, 19 and 35, Gao discloses wherein determining the first frequency information from the set of bits is based at least in part on the first size being greater than the second size  (Paragraphs 0063, 0068, 0075). 
Regarding claim 4, 20 and 36, Gao does not disclose the mechanism of determining the first frequency information from the set of bits is based at  least in part on the first size being smaller than the second size.
 In an analogous art, Hwang discloses determining the first frequency information from the set of bits is based at 3 least in part on the first size being smaller than the second size (Paragraphs 0111, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Gao to provide method and apparatus for transmitting and receiving a data channel, and more particularly, to a method and apparatus for interpreting frequency resources for a data channel by scaling a resource allocation field in downlink control information (DCI), and transmitting and receiving the data channel in the interpreted frequency resources (Paragraph 0002, Hwang).

Regarding claim 5, 21 and 37, Gao discloses wherein determining the first frequency 2information and the second frequency information comprises: 3determining the second frequency information for the uplink message from a 4set of bits of the scheduling information based at least in part on a result of the comparison [ f2: (see §[0036, 0047, 0059-0060, 0146-0147] "the length of the bitmap is [ceil (log2(X))+ceil(log2(¥}}}bit, where X is the number of configured DL BWPs and Y is the number of configured UL  BWPs" (the bitfield size is hence connected to the BWPs of respective downlink and uplink communications), §[0075] and §[0076] "Fixed bitmap length. The length of the bitmap can be fixed to the maximum number of DL BWP/UL BWP pairs that can be configured. The maximum number of DL BWP/UL BWP pairs is 4, and the left 2 bits in the bitmap indicate the index of the DL BWP, and the 2 bits on the right indicate the index of the UL BWP. :or : Variable bitmap length. The bitmap length is [ceil(log2(X))+ceil(log2(Y))]bit, the left ceil(log2(X)) bit indicates the index of the DL BWP, and the right ceil(log2(Y)) bit indicates the UL BWP. The index, the number of : configured DLBWPs and UL BWPs determine the length of the : bitmap." ) ];
Gao does not disclose the mechanism of  determining a scaling factor based at least in part on a first size of the first bandwidth part associated with the downlink message and a second size of the second bandwidth part associated with the uplink message; and determining the first frequency information for the downlink message based at least in part on the second frequency information and the scaling factor.
In an analogous art, Hwang discloses determining a scaling factor based at least in part on a first size of the first bandwidth part associated with the downlink message and a second size of the second bandwidth part associated with the uplink message (Paragraphs 0124-0130 disclose a starting RB and a length of allocated RBs are derived by interpreting the RIV indicated by the DCI based on a size-defining BWP (e.g., an initial BWP). A scaling factor may then be applied to each of the starting RB and length of allocated RBs, and the scaled starting RB and the scaled length of allocated RBs may be mapped to an active BWP);
 and determining the first frequency information for the downlink message based at least in part on the second frequency information and the scaling factor (Paragraphs 0123-0130 disclose a size of the DCI may be determined based on a first frequency range for initial access, and the PDSCH may be received or the PUSCH may be transmitted in a second frequency range. Further, the scaling factor may be a largest integer of values calculated by a size of the first frequency range by 2.sup.n, which are equal to or less than a size of the second frequency range). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Gao to provide method and apparatus for transmitting and receiving a data channel, and more particularly, to a method and apparatus for interpreting frequency resources for a data channel by scaling a resource allocation field in downlink control information (DCI), and transmitting and receiving the data channel in the interpreted frequency resources (Paragraph 0002, Hwang).
Regarding claim 6, 22 and 38, Gao discloses determining the second frequency information from the set of bits is based at 3least in part on the second size being greater than the first size (Paragraphs 0063, 0068, 0075). 
Regarding claim 7, 23 and 39, Gao does not disclose the mechanism of determining the second frequency information from the set of bits is based at 3least in part on the second size being smaller than the first size.
In an analogous art, Hwang discloses determining the second frequency information from the set of bits is based at 3least in part on the second size being smaller than the first size  (Paragraphs 0111, 0128).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Gao to provide method and apparatus for transmitting and receiving a data channel, and more particularly, to a method and apparatus for interpreting frequency resources for a data channel by scaling a resource allocation field in downlink control information (DCI), and transmitting and receiving the data channel in the interpreted frequency resources (Paragraph 0002, Hwang).

Regarding claim 8, 24 and 40, Gao does not disclose the mechanism of wherein determining the first frequency information and the second frequency information comprises: determining a first resource allocation for one of the uplink message or the downlink message based at least in part on a set of bits of the scheduling information; and determining a second resource allocation for the other of the uplink message 6or the downlink message based at least in part on a subset of the set of bits.
In an analogous art, Hwang discloses wherein determining the first frequency information and the second frequency information comprises: determining a first resource allocation for one of the uplink message or the downlink message based at least in part on a set of bits of the scheduling information (Paragraphs 0122); and determining a second resource allocation for the other of the uplink message or the downlink message based at least in part on a subset of the set of bits (Paragraph 0134 disclose the scaling factor may be determined by using, as parameters, the size of a BWP (e.g., the initial BWP) used to determine the size of a resource allocation (RA) bit field and the size of an actual BWP (e.g., active BWP) to carry a PDSCH or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Gao to provide method and apparatus for transmitting and receiving a data channel, and more particularly, to a method and apparatus for interpreting frequency resources for a data channel by scaling a resource allocation field in downlink control information (DCI), and transmitting and receiving the data channel in the interpreted frequency resources (Paragraph 0002, Hwang).
Regarding claim 12, 28 and 44, Gao does not disclose the mechanism of wherein determining the first frequency information and the second frequency information comprises: determining a first resource allocation for one of the uplink message or the downlink message based at least in part on a first subset of bits of the scheduling information; and determining a second resource allocation for the other of the uplink message or the downlink message based at least in part on a second subset of bits of the scheduling information.
In an analogous art, Hwang discloses wherein determining the first frequency information and the second frequency information comprises: determining a first resource allocation for one of the uplink message or the downlink message based at least in part on a first subset of bits of the scheduling information (Paragraphs 0122); determining a second resource allocation for the other of the uplink message or the downlink message based at least in part on a second subset of bits of the scheduling information (Paragraph 0134 disclose the scaling factor may be determined by using, as parameters, the size of a BWP (e.g., the initial BWP) used to determine the size of a resource allocation (RA) bit field and the size of an actual BWP (e.g., active BWP) to carry a PDSCH or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Gao to provide method and apparatus for transmitting and receiving a data channel, and more particularly, to a method and apparatus for interpreting frequency resources for a data channel by scaling a resource allocation field in downlink control information (DCI), and transmitting and receiving the data channel in the interpreted frequency resources (Paragraph 0002, Hwang).


Allowable Subject Matter
Claims 9-11, 13-15, 25-27, 29-31, 41-43, 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon further search it is determined that limitations of claims 9, 25, 41 and 13, 29, 45 are not taught by prior art. Hence the subject matter of claims 9, 25, 41 and 13, 29, 45 is objected and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims which is “determining a quantity of most significant bits or a quantity of least significant bits based at least in part on a first size of the first bandwidth part associated with the downlink message, a second size of the second bandwidth part associated with the uplink message, a first resource assignment type for the downlink message, and a second resource assignment type for the uplink message, wherein the subset of the set of bits comprises the quantity of the most significant bits or the quantity of the least significant bits”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jeong et al. (US 2021/0167930 A1) discloses a paired spectrum, downlink and uplink bandwidth parts may be independently activated while, for an unpaired spectrum downlink and uplink bandwidth parts are jointly activated. In case of bandwidth adaptation, where the bandwidth of the active downlink BWP may be changed, there may, in case of an unpaired spectrum, be a joint activation of a new downlink BWP and new uplink BWP. For example, a new DL/UL BWP pair where the bandwidth of the uplink BWPs may be the same (e.g., no change of uplink BWP).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413